DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 08/04/2022. The examiner acknowledges the amendments to claims 1, 4, 5, 11, 13, 33, and 35. Claims 2 – 3, 16 – 32, 34, and 36 – 43 are cancelled. Claims 1, 4 – 15, 33, and 35 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, see pg 5 - 6, filed 08/04/2022, with respect to the objection of claim 5 and USC 112(b) rejections of claims 6 and 35 have been fully considered and are persuasive.  The objection of claim 5 and USC 112(b) rejections of claims 6 and 35 have been withdrawn. 
Applicant’s arguments, see pg 6, filed 08/04/2022, with respect to the USC 103 rejections of claims 1, 4 – 15, 33, and 35 have been fully considered and are persuasive.  The USC 103 rejections of claims 1, 4 – 15, 33, and 35 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Roller on 08/24/2022.

The application has been amended as follows: 
The fifth body paragraph of claim 33 has been amended as follows:
wherein said flexible membrane is configured to reversibly flex into said enclosed space in response to pressure of a breast against the membrane, and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 comprises allowable subject matter comprising an analyzer configured to determine a change in a volume of an enclosed space based on pressure versus volume calibration data. The closest prior art of record, WO 2019135546 A1 to Kim, et al. (cited in previous Office Action, hereinafter Kim), teaches an analyzer configured to determine a change in a volume of an enclosed space based on pressure sensors [pg 4, para 6], however Kim does not teach determining a change in volume based on pressure versus volume calibration data.
Claims 33 and 35 comprise allowable subject matter comprising a pressure difference determined from two pressure sensors indicative of breast asymmetry. KR 200406517 Y1 to Ahn (cited in previous Office Action) teaches a system configured to analyze the symmetry of a breast from measured pressure [pg 3, para 5 of the English translation]. However, Ahn does not teach a pressure difference determined from two pressure sensors indicative of breast asymmetry.
Claims 4 – 15 are allowable for depending from the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/            Examiner, Art Unit 3791                                                                                                                                                                                            
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791